*443ORDER
Appellee’s motion to dismiss is granted and this appeal is dismissed as untimely. The order of the district court denying appellants’ application to share as omitted children is an interlocutory order appeal-able by right. 58 O.S.1991, § 721(10) and Rule 1.60 of the Rules of Appellate Procedure in Civil Cases, 12 O.S.1991, ch. 15, app. 2. Appeals of interlocutory orders appealable by right in a probate proceeding must be commenced within thirty days from the date of the hearing at which the order was issued. Rule 1.61 of the Rules of Appellate Procedure in Civil Cases, 12 O.S.1991, ch. 15, app. 2. The interlocutory order on appeal was pronounced at the hearing on December 4, 1991, at which the appellants or the appellants’ attorney were present, therefore the interlocutory order was issued at that hearing. This appeal was commenced on January 15, 1992, more than thirty days after the interlocutory order was issued. Thus, this appeal was not timely filed to invoke the jurisdiction of this court.
This dismissal shall not prejudice the rights of the appellants to reassert their application before the trial court prior to final decree of distribution of the estate and to seek appellate review of the final decree entered in the probate proceeding.
DONE BY ORDER OF THE SUPREME COURT.
LAVENDER, SIMMS, HARGRAVE, ALMA WILSON, KAUGER and WATT, JJ., concur.
SUMMERS, J., concurs specially.
OPALA, C.J., and HODGES, V.C.J., dissent.